internal_revenue_service department of the treasury number release date index number washington d c person to contact telephone number refer reply to cc corp plr-162244-01 date date mutual company stock company mutual holding_company stock holding_company state a dear this letter responds to your letter dated date which requests rulings on certain federal_income_tax consequences of a proposed transaction additional information was submitted in letters dated date and date the information submitted for our review is summarized below mutual company a state a mutual_insurance_company offers a wide array of property and casualty insurance products mutual company has no capital stock and is controlled by its policyholders who have membership interests in mutual company these membership interests possess voting rights and liquidation rights as well as certain other rights conferred by state a law and mutual company’s articles of incorporation and bylaws the policyholder members also have certain contractual rights under the terms of their policies mutual holding_company will be a state a corporation formed for the purposes of the proposed transaction mutual holding_company will not be authorized to engage in the business of insurance or to issue capital stock membership in mutual holding_company will be limited to persons who are members of mutual company prior to the conversion described below the conversion and persons holding or issued mutual company insurance policies after the conversion under state a law members of mutual holding_company will have rights comparable to the rights they held as members of mutual company including among other things voting rights and liquidation rights in mutual holding_company stock holding_company will be a state a stock company formed for the purposes of the proposed transaction stock holding_company will be authorized to issue two classes of voting common_stock class a and class b the class a shares will have one vote per share and the class b shares will have five votes per share for what is represented to be valid business reasons mutual company proposes to convert from a mutual_insurance_company to a stock insurance_company controlled indirectly by mutual holding_company the conversion will be effected pursuant to the following steps mutual company or a nominee acting on its behalf will form mutual holding_company mutual holding_company or a nominee acting on its behalf will form stock holding_company pursuant to state a law mutual company will convert into and become a stock property and casualty insurance_company by amending its articles of incorporation to among other things change its name to stock company and authorize the issuance of capital stock the membership interests in mutual company will automatically become membership interests in mutual holding_company and all membership interests in mutual company will be extinguished every mutual company hereinafter sometimes referred to as stock company insurance_policy that is in force immediately prior to the conversion will continue as a policy of stock company after the conversion and all contract rights of such policies will be as they existed immediately prior to the conversion stock company will issue all of its initial shares of stock to mutual holding_company mutual holding_company will transfer all of the shares of stock company to stock holding_company in exchange for all of stock holding company’s class b stock the taxpayer has requested that the conversion be treated as i an exchange by the mutual company members of their membership interests in mutual company for stock of stock company the deemed recapitalization ii the transfer of the stock company stock by the former members of mutual company to mutual holding_company in exchange for membership interests in mutual holding_company and iii the transfer of the stock company stock by mutual holding_company to stock holding_company in exchange for all of the class b stock of stock holding_company pursuant to sec_3 of revproc_2001_3 2001_1_irb_111 the service will not rule on whether a transaction qualifies for tax-free treatment under sec_351 of the internal_revenue_code the service however has the discretion to rule on significant subissues that must be resolved in order to determine whether the transaction qualifies under sec_351 the following representations have been made with respect to the conversion the deemed exchange by the former mutual company members of their stock company stock for membership interests in mutual holding_company and the exchange by mutual holding_company of its stock company stock for all the class b stock of stock holding_company will each qualify for tax-free treatment under sec_351 each party to the conversion will pay its his or her own expenses if any in connection with the conversion the conversion will occur under a plan agreed upon before the transaction mutual company is not under the jurisdiction of a court in a title_11_or_similar_case within the meaning of sec_368 immediately after the proposed transaction mutual holding_company stock holding_company and stock company will continue to own substantially_all of the assets mutual company held prior to the conversion mutual holding_company stock holding_company and stock company do not have any plan to redeem or otherwise reacquire any of the stock company stock issued in the transaction the fair_market_value of the stock company stock deemed received by the former mutual company members in the deemed recapitalization will be approximately equal to the fair_market_value of the mutual company membership interests deemed surrendered in exchange therefor the conversion is not part of a plan to increase periodically the proportionate interest of any member in the assets or earnings_and_profits of stock company stock company will not transfer sec_306 stock within the meaning of sec_306 to any person in connection with the conversion following the conversion stock company will continue in the same business that mutual company conducted prior to the conversion and under state a law a b c d e f g h i j stock company will be treated as the same corporation that existed as mutual company prior to the conversion the former mutual company members will not retain any rights in the mutual company membership interests they surrendered in the deemed recapitalization the conversion will not result in any fractional share interests in stock company k l based solely on the information submitted and the representations made we rule as follows the conversion will be treated as i an exchange by the mutual company members of their membership interests in mutual company for stock of stock company ii the transfer of the stock company stock by the former members of mutual company to mutual holding_company in exchange for membership interests in mutual holding_company and iii the transfer of the stock company stock by mutual holding_company to stock holding_company in exchange for all of the class b stock of stock holding_company the conversion from a mutual_insurance_company to a stock insurance_company and the deemed exchange of membership interests in mutual company for stock of stock company will be a reorganization within the meaning of sec_368 mutual company stock company will be a_party_to_a_reorganization within the meaning of sec_368 the former members of mutual company will recognize no gain_or_loss on the exchange of mutual company membership interests for stock of stock company sec_354 the basis of a membership interest in mutual company is zero rev_rul 1971_1_cb_113 revrul_74_277 c b the basis of the stock company stock deemed received in exchange for the mutual company membership interests will be equal to the basis of the mutual company interests surrendered in exchange therefor ie zero sec_358 the holding_period of the stock company stock deemed received in exchange for the mutual company interests will include the period the owner thereof held such mutual company interests provided that the mutual company interests were held as capital assets at the time of the conversion sec_1223 stock company will recognize no gain_or_loss on its issuance of stock in exchange for mutual company interests sec_1032 the membership interests in mutual holding_company received by the former mutual company members in exchange for their stock in stock company will be treated as stock within the meaning of sec_351 of the code see revrul_69_3 c b this letter_ruling is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent a copy of this letter should be attached to the federal_income_tax returns of the taxpayers involved for the taxable_year in which the transaction covered by this ruling letter is consummated the rulings contained in this letter are predicated upon facts and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by the appropriate party this office has not verified any of the materials submitted in support of the request for rulings verification of the factual information representations and other data may be required as part of the audit process in accordance with the power_of_attorney on file in this office this letter is addressed to the taxpayer’s representative a copy of this letter will be sent to the taxpayer sincerely yours michael j wilder senior technician reviewer branch office of associate chief_counsel corporate
